--------------------------------------------------------------------------------

Exhibit 10.17
 
MODINE MANUFACTURING COMPANY
AMENDMENT NO. 1 TO CHANGE IN CONTROL AND TERMINATION AGREEMENT


THIS AMENDMENT is made and entered into as of the __ day of June, 2011, to amend
that certain Change in Control and Termination Agreement made and entered into
as of the ___ day of _____, ____ (the “Change in Control Agreement”) by and
between Modine Manufacturing Company, a Wisconsin corporation (the “Company”)
and ______________ (“Executive”).
 
WHEREAS, the Company has previously entered into the Change in Control Agreement
with Executive; and
 
WHEREAS, the Company and Executive wish to amend the Change in Control Agreement
to revise the definition of “Change in Control” to reflect the intent of the
parties;
 
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Company and Executive agree as follows:
 
1.           Section 2(e) of the Change in Control Agreement is hereby amended
to read as follows:
 
(e)           A Change in Control shall be deemed to take place on the
occurrence of either of the following events:
 
(i)           The effective time of (A) a merger or consolidation of Employer
with one or more other corporations as a result of which the holders of the
outstanding capital stock of Employer entitled to vote in elections of directors
(“Voting Power”) immediately prior to such merger or consolidation (other than
the surviving or resulting corporation of any Affiliate or Associate thereof)
hold less than 50% of the Voting Power of the surviving or resulting
corporation, or (B) a transfer of 30% of the Voting Power, or a Substantial
Portion of the Property, of Employer other than to an entity of which Employer
owns at least 50% of the Voting Power; or
 
(ii)           During any period of 24 months that ends during the Term,
regardless of whether such period commences before or after the effective date
of this Agreement, the persons who at the beginning of such 24-month period were
directors of Employer cease for any reason to constitute at least a majority of
the Board of Directors of Employer.
 
2.           Except as expressly amended herein, the Change in Control Agreement
remains unchanged and continues in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto set their hand as of the date first above
written.
 
MODINE MANUFACTURING COMPANY
 
 
 
 
 
 
By: Thomas A. Burke, President and CEO
     

 
 

--------------------------------------------------------------------------------